Citation Nr: 0842796	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2008, the Board remanded this case for evidentiary 
development that included a VA opinion on "whether the 
veteran's hypertension has been aggravated by his service 
connected PTSD [post traumatic stress disorder]."  The case 
has been returned to the Board for disposition.


FINDINGS OF FACT

1.  Hypertension is not shown in service or within the 
initial post separation year.

2.  Hypertension is not attributable to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension is not proximately due to service- connected 
disease or injury.  38 C.F.R. § 3.310 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice must be provided "at the time" that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board finds that the VCAA letters sent to the appellant 
in August 2005 and June 2006 essentially complied with 
statutory notice requirements as outlined above.  In the 
August 2005 letter, VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and 
the evidence necessary to establish entitlement to the 
benefits sought on a direct basis including the types of 
evidence that would assist in this matter.  In the June 2006 
letter, VA notified the appellant of the same and the 
evidence necessary to establish entitlement on a secondary 
basis, including aggravation of a nonservice-connected 
disability by a service-connected disability.

Notice of the disability rating and effective date elements 
was provided in March 2006.

VA provided March and June 2006 notice letters following the 
initial adjudication of the claim.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claim was subsequently readjudicated in February 2007 and 
August 2008; VA sent the appellant Supplemental Statements of 
the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  As such, the appellant has 
not been deprived of information needed to substantiate his 
claims and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Also, the Board notes 
that the appellant has been represented throughout his appeal 
by an accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examination and the opportunity to appear for a hearing.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Lastly, the Board concludes that the examinations and 
opinions are adequate.  The current diagnosis is accepted.  
The VA examiner is a medical professional, obtained an 
accurate history, reviewed the claims file, commented that he 
had reviewed medical literature on the topic and provided 
reasoning for the conclusions reached.  The opinion is 
adequate for VCAA purposes and probative as to the merits 
based portion of the decision.

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed hypertension is a direct result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular-renal disease, including hypertension, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113;  38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(b).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Although 
there has been a change in regulation, the Board finds the 
new regulation to be more restrictive.  Since he filed the 
claim prior to the change, the Board shall consider only the 
prior regulation.

The appellant seeks service connection for hypertension.  He 
submitted a claim in July 2005.  He reported that he saw a 
private doctor around January 1970, within one year of 
service separation, but that the doctor is no longer 
practicing.

The Board has reviewed the evidence of record.  Service 
medical records are scant.  Available records include report 
of entrance examination dated November 1967.  Clinical 
evaluation was normal; no abnormalities of the cardiovascular 
system were noted.  Blood pressure was 120/64.  During 
hospital admission for hemorrhoids in November 1968, blood 
pressure was 152/102.  Report of discharge examination dated 
September 1969 reflects normal clinical evaluation; no 
abnormalities of the cardiovascular were noted. Blood 
pressure was 118/80.

There are no post service medical records dated soon after 
the appellant's service discharge.  The earliest medical 
records dated November 2002 show a diagnosis for hypertension 
on VA psychiatric examination.  VA medical records dated 
November 2002 to September 2005 show findings for elevated 
blood pressure.

In support of his claim, the appellant submitted a VA 
progress note dated March 2006.  This  reflects that the 
appellant was having a lot of trouble with his blood 
pressure.  The examiner indicated that "His PTSD symptoms 
have been worse lately...which may be affecting his blood 
pressure problem."

In November 2006, a VA examination was conducted.  By 
history, the appellant had heart trouble and chronic 
obstructive pulmonary disease since 1998.  It was noted that 
he quit smoking 5 years ago.  The impression was hypertensive 
vascular disease, on medication but not controlled; past 
history of congestive heart failure; mild coronary 
insufficiency that resolves with treatment; chronic 
obstructive pulmonary disease; hypercholesterolemia; chronic 
alcoholism in remission; carcinoma of the prostate status 
post radiation therapy; and PTSD.  The examiner commented 
that the appellant reported onset of hypertension 9 months 
after service discharge, but noted that there were no medical 
records showing this.  The examiner indicated that 
hypertension was first diagnosed in 1998 and opined that 
hypertension is less likely than not due to PTSD; the 
examiner added that "hypertension is not felt to be a sequel 
to PTSD, but rather due to age, attrition and other features 
that have been described, and most notably edema, alcoholism, 
chronic obstructive pulmonary disease."

In June 2008, a VA medical opinion was obtained.  A physician 
reviewed of the claims folder and medical findings of record.  
He noted that the medical records showed that the appellant 
receives treatment for hypertension, diagnosed in 1998.  He 
indicated that he reviewed medical references, such as, 
Harrison's Principles of Internal Medicine and Cecil's 
Essentials of Internal Medicine textbooks.  The physician 
found that "there have been no large scientific studies that 
have shown hypertension is secondary to stress."  He further 
noted that the VA Normality Aging Study "did not find an 
increase in blood pressure in the veterans with the highest 
PTSD scores."  The physician emphasized that, although 
"there have been reports of an association noted between 
anxiety/depression and hypertension, there have been no 
scientific studies that indicate an association."  In view 
thereof, the physician concluded that "it is unlikely that 
the veteran's hypertension is related to PTSD."

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
hypertension.  First, hypertension is not shown in service or 
within the initial post separation year.  Although the 
appellant reports having had elevated blood pressure or 
hypertension within the initial post separation year, there 
are no lay or medical findings of record showing elevated 
blood pressure readings or a diagnosis for hypertension 
within this time frame.  Because elevated blood pressure or 
hypertension is not a matter within the ken of the appellant, 
such as hearing loss or other symptoms that comes from the 
senses, his assertion has diminished probative value.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1995) (the appellant is 
competent to report symptoms that are premised on personal 
knowledge that comes the senses).  There are no documented 
complaints or findings for hypertension in service or soon 
after service.  In fact, the veteran does not report pressure 
readings that he observed or obtained during the initial post 
service year.  The Board is fully aware that there was a 
reading of 152.102 while treated for hemorrhoids.  However, 
hypertension was not diagnosed at that time and his blood 
pressure was 118/80 at separation.  Furthermore, the VA 
examiner reviewed the file and determined that hypertension 
was not diagnosed until 1998, "according to the record."  
Therefore, the Board finds that, absent reliable evidence of 
hypertension in service or within the initial post separation 
year, service connection for hypertension is not warranted on 
a direct or presumptive basis.

Second, the evidence of record shows that hypertension is not 
proximately due to or aggravated by service-connected 
disability.  The record contains VA medical opinions dated 
November 2006 and June 2008, which reflect in essence that 
hypertension is not due to PTSD.  The November 2006 VA 
medical opinion further reflects the examiner's opinion that 
hypertension was due to other factors, such as, age, 
attrition, alcoholism, and chronic obstructive pulmonary 
disease.  The June 2008 VA medical opinion further reflects 
that hypertension is not aggravated by PTSD.

The Board acknowledges that the record also contains a VA 
progress note dated March 2006 suggesting that PTSD "may be 
affecting the appellant's blood pressure problems."  
However, the Board believes that this opinion or note has 
diminished probative value.  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In this case, the Board finds that the March 2006 opinion or 
note, while competent evidence, it is of lessened probative 
value because the examiner's opinion appears largely based on 
surmise.  By contrast, the November 2006 and June 2008 VA 
opinions have greater probative value.  The November 2006 VA 
medical opinion was predicated upon a comprehensive 
examination, a medical history, and review of the pertinent 
medical findings of record along with the examiner's own 
medical expertise.  Also, the June 2008 VA medical opinion 
was predicated upon a review of medical treatises, review of 
the pertinent medical findings in the claims folder, a review 
of a VA study, and the physician's own medical expertise.

The November 2006 and June 2008 medical reports contain not 
only a clear, unequivocal conclusion, but they are supported 
by medical reasons.  In the case of the November 2006 
opinion, the examiner noted that hypertension was related to 
other nonservice-connected medical conditions, which were 
cited.  The June 2008 opinion, the physician supported his 
conclusion by referencing medical literature and studies.  
The speculative opinion provided in the March 2006 VA note is 
not supported by any data or medical explanation.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the 
medical opinion evidence supported by medical reasons has 
greater probative value.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


